WR-55,161-02
                                                            COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
March 4, 2015                                              Transmitted 3/3/2015 4:59:55 PM
                                                             Accepted 3/4/2015 9:50:00 AM
                                                                              ABEL ACOSTA
                                                                                      CLERK
         IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                  _________________________________
                          NO. WR-55-161-02
                  _________________________________


                EX PARTE ERIC DEWAYNE CATHEY,

                               Applicant.
 ___________________________________________________________
                On Application for Writ of Habeas Corpus
    Cause No. 713189-B in the 176th District Court, Harris County
 ___________________________________________________________

                  REQUEST FOR ORAL ARGUMENT

                                 Layne E. Kruse
                                 State Bar No. 11742550
                                 layne.kruse@nortonrosefulbright.com
                                 Sumera Khan
                                 State Bar No. 24064319
                                 sumera.khan@nortonrosefulbright.com
                                 Emery G. Richards
                                 State Bar No. 24093038
                                 emery.richards@nortonrosefulbright.com

                                 NORTON ROSE FULBRIGHT US LLP
                                 1301 McKinney, Suite 5100
                                 Houston, Texas 77010-3095
                                 Telephone: (713) 651-5151
                                 Telecopier: (713) 651-5246

                                 Counsel for Eric DeWayne Cathey
                              REQUEST FOR ORAL ARGUMENT

         On January 22, 2015, this Court submitted for rehearing Ex Parte Eric

DeWayne Cathey, No. WR-55-161-02, 2014 Tex. Crim. App. LEXIS 1762 (Tex.

Crim. App. Nov. 5, 2014). At issue is how Texas should apply the mandate of

Atkins v. Virginia, 536 U.S. 304 (2002) to exclude intellectually disabled 1 persons

from execution in light of the U.S. Supreme Court’s holding in Hall v. Florida,

134 S. Ct. 1986 (2014) that these determinations be consistent with the medical

community’s current diagnostic framework for intellectual disability.                                                In

overturning the trial court’s finding that Mr. Cathey is mentally retarded and

cannot be executed, this Court upheld the Ex parte Briseño adaptive functioning

factors, refused to allow the clinically-indicated Flynn Effect IQ-score adjustment,

and rejected the finding that the best clinical practice adjusts an IQ score which

was closer to the date of conviction instead of retesting after years of incarceration.

         Mr. Cathey acknowledges that upon a grant of rehearing, “[o]ral argument

may, but normally will not, be permitted,” Tex. R. App. P. 79.4, and that if a case

is not set for oral argument “counsel may—within 30 days of the date of the clerk’s

notice—petition the Court to allow argument.” Tex. R. App. P. 75.2. In light of

the fact that it is unclear whether a grant of rehearing has occurred, Mr. Cathey

prays the Court grant his request for oral argument so the unique and precedential

issues in his case may be considered fully.
1
 In accord with Hall v. Florida, the term “intellectual disability” is used to refer to the disability previously known
as “mental retardation.” This request uses “mental retardation” since it was used in the trial court findings.
                                      Respectfully submitted,

                                            /s/ Layne E. Kruse___________
                                      Layne E. Kruse
                                      State Bar No. 11742550
                                      layne.kruse@nortonrosefulbright.com
                                      Sumera Khan
                                      State Bar No. 24064319
                                      sumera.khan@nortonrosefulbright.com
                                      Emery G. Richards
                                      State Bar No. 24093038
                                      emery.richards@nortonrosefulbright.com

                                      NORTON ROSE FULBRIGHT US LLP
                                      1301 McKinney, Suite 5100
                                      Houston, Texas 77010-3095
                                      Telephone: (713) 651-5151
                                      Telecopier: (713) 651-5246

                                      Counsel for Eric DeWayne Cathey


                         CERTIFICATE OF SERVICE
        I certify that a true and correct copy of the above document was served on

the State of Texas through electronic filing of this document and by mailing a

copy, postage prepaid, to Roe Wilson, Harris County District Attorney’s Office,

1201 Franklin, Houston, Texas 77002 and Jefferson Clendenin, Office of the Texas

Attorney General, P.O. Box 12548, Austin, Texas 78711 on this 3rd day of March

2015.


                                             /s/ Layne E. Kruse
                                             Layne E. Kruse